Citation Nr: 1634906	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  11-20 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to service connection for erectile dysfunction as secondary to the service-connected disability of lumbar spine degenerative disc disease and spondylosis with bulging herniation at L4-5, L5-S1.

2.  Entitlement to service connection for hypertension as secondary to the service-connected disability of lumbar spine degenerative disc disease and spondylosis with bulging herniation at L4-5, L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Counsel

INTRODUCTION

The Veteran served on active duty with the Army Reserve from June 1985 to October 1985 and from November 1998 to March 1999 as well as with the Alabama Army National Guard from September 2003 to August 2004 and August 2005 to September 2005.

In a September 2007 rating decision, the RO denied service connection for hypertension and granted service connection for lumbar spine degenerative disc disease and spondylosis with bulging herniation L4-5, L5-S1 and assigned a 10 percent disability evaluation, effective June 18, 2006.   In September 2008, the Veteran filed a notice of disagreement (NOD) regarding the denial of service connection for hypertension and the initial rating assigned for the lumbar spine disability.  

In a February 2009 rating decision, the RO, inter alia, denied service connection for erectile dysfunction and sleep apnea while continuing the denial for service connection for hypertension.  In June 2009, the Veteran filed a NOD regarding the denial of service connection for erectile dysfunction and in February 2010, the Veteran filed a NOD regarding the denial of service connection for sleep apnea.  

In October 2010, the RO issued a statement of the case (SOC) regarding an increased rating for the service-connected lumbar spine disability; as the Veteran did not file a substantive appeal, this matter is no longer on appeal.

In May 2011, the RO issued a SOC addressing the issues of service connection for hypertension and erectile dysfunction and in In July 2011, the Veteran perfected his appeal regarding these issues.  

The Board notes that the May 2011 SOC did not initially identify sleep apnea as an issue; however, a discussion regarding sleep apnea was included in the reasons and bases section.  In September 2011, the RO issued a separate SOC regarding service connection for sleep apnea.  The Veteran was advised that the discussion of this issue was inadvertently included in the prior May 2011 SOC and was an error.  A de novo review of the claim for service connection for sleep apnea was made and the Veteran was advised, in relevant part, that he had 60 days from the date of the September 2011 SOC to file an appeal or his case would be closed.  The Veteran did not file an appeal with the September 2011 SOC and the matter regarding service connection for sleep apnea is no longer on appeal.  

In the July 2016 Informal Hearing Presentation, the Veteran's representative waived consideration by the Agency of Original Jurisdiction (AOJ) consideration for all evidence submitted after the case was certified on appeal (in February 2016). 38 C.F.R. § 20.1304 (c) (2015).  Therefore, the Board may properly consider such evidence.  However, as the claim for service connection for erectile dysfunction is being granted below and the claim for hypertension is being remanded, the AOJ will have an opportunity to review all the submitted documents such that no prejudice results to the Veteran in the Board considering such evidence.

On a July 2011 Form 9, the Veteran raised the issue of entitlement to an increased rating for his service-connected lumbar spine disability.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issue of hypertension as secondary to the service connected disability of lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's erectile dysfunction is proximately due to or the result of a service-connected lumbar spine disability and associated medications
.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for erectile dysfunction as secondary to a service-connected lumbar spine disability have been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for erectile dysfunction on the basis that it was incurred as a result of his service-connected lumbar spine disability as well as the medications he takes to treat his lumbar spine disability. 

Under applicable law, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either (a) caused or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to reflect that it will not concede aggravation unless certain additional conditions are met. 38 C.F.R. § 3.310 (b).  As service connection for erectile dysfunction is not being granted on the basis of aggravation by a service-connected disability, it is not necessary to determine which version of 38 C.F.R. § 3.310 is applicable in this case.

In the present case, the evidence reflects that the Veteran is service connected for, among other things, lumbar spine degenerative disc disease and spondylosis with bulging herniation at L4-5, L5-S1.  The medical evidence also reflects that the Veteran suffers from erectile dysfunction.  As such, the presence of current disability is conceded.

With respect to the relationship between current erectile dysfunction and the service-connected lumbar spine disability and associated medications, the record contains conflicting opinions.

The Veteran was afforded a VA examination in November 2008.  The VA examiner opined that the Veteran's erectile dysfunction is less likely as not (less than 50/50 probability) caused by the Veteran's Lumbar Spine Degenerative disc disease and spondylosis with bulging herniation L4 L3 L S.  The examiner reasoned that there is no current data available that associate erectile dysfunction and hypertension to the condition lumbar spine degenerative disc disease and spondylosis with bulging herniation at L4-5, L5-S1.

In correspondence dated in May and December 2009, Dr. K.L. Adams reported that the Veteran had to take prescribed medication in order to help with his back injury that occurred during his military service.  Dr. K.L. Adams specifically found that the medications the Veteran took for his back, as well as medication for other medical issues, have caused him to have decreased libido.

In a December 2009 Medical Evaluation Board (MEB) Narrative Summary, Dr. J.R. Hagler diagnosed the Veteran with erectile dysfunction that did not exist prior to service and was incurred in the line of duty.  Dr. J.R. Hagler opined that the Veteran's erectile dysfunction is likely secondary to a combination of factors to include chronic low back problems and his medications.

While the May and December 2009 opinions by Dr. K.L. Adams, the December 2009 opinion by Dr. J.R. Hagler, and the November 2008 VA opinion did not provide any specific rationale as it related to the Veteran, the Veteran was examined in conjunction with the December 2009 opinion provided by Dr. J.R. Hagler as well with the VA examiner's opinion in November 2008 and the Board finds that the evidence in favor of a relationship between the Veteran's erectile dysfunction and the service-connected lumbar spine disability and associated medication, has reached the point of relative equipoise with the evidence against such nexus. Resolving all reasonable doubt in favor of the claim, the Board concludes that service connection for erectile dysfunction was caused by his service-connected lumbar spine disability and associated medications.   Accordingly, service connection for this disability is granted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.303, 3.310.


ORDER

Service connection for erectile dysfunction as secondary to the service-connected disability of lumbar spine degenerative disc disease and spondylosis with bulging herniation at L4-5, L5-S1 is granted.


REMAND

The Veteran claims that his hypertension is related to his active service. (The Veteran served on active duty with the Army Reserve from June 1985 to October 1985 and from November 1998 to March 1999 as well as with the Alabama Army National Guard from September 2003 to August 2004 and August 2005 to September 2005.)  In the alternative, he seeks entitlement to service connection for hypertension as secondary to his service-connected lumbar spine degenerative disc disease and spondylosis with bulging herniation at L4-5, L5-S1.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Treatment records from Maxwell Air Force Base and Yellow Family Practice Clinic indicated that the Veteran was initially diagnosed with hypertension in May 2007.  

The Veteran was afforded a VA examination in November 2008.  The examiner opined that the Veteran's hypertension is less likely as not (less than a 50/50 probability) caused by the Veteran's Lumbar Spine Degenerative disc disease and spondylosis with bulging herniation L4 L3 L S.  The examiner reasoned that there is no current data available that associate hypertension to the condition Lumbar Spine Degenerative disc disease and spondylosis with bulging herniation at L4-5, L5-S1.

Another VA examination was provided in October 2009, in which, the VA examiner opined that it is less likely as not (less than 50/50 probability) that the Veteran's hypertension is related to his lower back condition and/or the prescribed medications he takes for the back condition.  The examiner reasoned that although the Veteran does take NSAIDS on a chronic basis there is no objective evidence of renal dysfunction from use of NSAIDS.  The examiner added that the Veteran has other more common chronic conditions likely to be contributing to hypertension such as sedentary lifestyle hyperlipidemia and obesity.

Here, neither VA examiner opined whether or not the Veteran's hypertension was related to active service, incurred within the first post service year, or was otherwise aggravated by the service-connected lumbar spine disability.  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (b).
 
Additional opinions associated with the Veteran's electronic claims did not include a rationale for the provided opinions and were also not clear as to whether or not the Veteran's lumbar spine disability and associated medicine permanently aggravated the Veteran's high blood pressure.  In correspondence dated in May and December 2009 as well as December 2010, Dr. K.L. Adams found that the medication the Veteran took for his back, along with medication for other medical issues, caused him to have high blood pressure.  In a December 2009 MEB Narrative Summary, Dr. J.R. Hagler noted that the Veteran's blood pressure has been difficult to manage and has been exacerbated by his back pain and the medications which required close control and monitoring. In June 2011 correspondence, Dr. T. Woody, reported that in addition to the Veteran's back pain, he had an onset of blood pressure problems.  She indicated that he was prescribed medication to help alleviate the pain and opined that, "all of these matters are related."  

Therefore, the Board finds that the claim must be remanded for a VA examination with opinion and an adequate rationale addressing whether or not the Veteran's hypertension was caused by service, incurred within the first post service year, or was caused or aggravated by the service-connected lumbar spine disability and associated medications.  

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159 (b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Take the necessary steps to obtain any identified records of VA treatment since February 2010 from Tuskegee VA Medical Center and any other identified VA facility that have not already been associated with the claims file. 

Efforts to obtain VA records must continue until they are obtained, or it is reasonably certain that they do not exist or that further efforts would be futile.

2. Request that the Veteran identify any medical treatment records for any blood pressure problems and furnish appropriate authorization for the release of private medical records. 

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA. 38 C.F.R. § 3.159 (2015).

3.  After the completion of paragraphs 1 and 2 above, the AOJ should schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any hypertension diagnosis.

The contents of the entire electronic claims file, to include a complete copy of the REMAND, must be made available to the designated examiner, and the opinion/examination report should include discussion of the Veteran's documented history and lay assertions.  All testing deemed necessary should be undertaken.

a) For any current diagnosis of hypertension identified, the opinion provider shall indicate whether it is at least as likely as not (50 percent probability or more) that the hypertension had its onset in service, or within the first post-service year (The Veteran served on regular active duty from June 1985 to October 1985, from November 1998 to March 1999, from September 2003 to August 2004, and from August 2005 to September 2005.)

b) If not directly related to service, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the hypertension was either caused or aggravated by his service-connected disability of lumbar spine degenerative disc disease and spondylosis with bulging herniation at L4-5, L5-S1. If aggravated, specify the baseline of hypertension prior to aggravation, and the permanent, measurable increase in hypertension resulting from the aggravation. 

The examiner should provide reasons for the opinions and reconcile any differences of opinion in the record.  The examiner must address the May and December 2009 as well as December 2010 opinion from Dr.  K.L. Adams, the December 2009 MEB Narrative Summary from Dr. J.R. Hagler, and the June 2011 opinion from Dr. T. Woody indicating that the Veteran's hypertension is caused or aggravated by the service-connected lumbar spine disability and associated medications.  The examiner should also address the prior opinions provided by VA in November 2008 and October 2009.  

The examiner is advised that the Veteran, is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  The Veteran and his representative should be provided a Supplemental Statement of the Case that addresses all the evidence received since issuance of the May 2011 Supplemental Statement of the Case, and given an adequate time to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


